Citation Nr: 1230060	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a right leg/knee injury. 

2.  Entitlement to service connection for a psychiatric disability, to include an anxiety disorder and depression. 

3.  Entitlement to an evaluation in excess of 50 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to February 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a February 2011 decision, the Board reopened and remanded the issues of service connection for residuals of a right leg injury and a psychiatric disability, to include anxiety disorder.

The September 2005 rating decision also granted service connection for migraine headaches and assigned a noncompensable evaluation, effective May 9, 2003.  A January 2010 rating decision increased the rating to 30 percent, effective November 6, 2009.  In a May 2012 rating decision, the RO increased the evaluation for the Veteran's migraine headaches to 50 percent disabling, effective May 9, 2003.  

In September 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  The VLJ who conducted the September 2010 hearing is no longer at the Board.  The Veteran was provided the opportunity to testify at another hearing before another VLJ.  38 C.F.R. § 20.717.  In August 2012, however, the Veteran declined to appear at another hearing.  

The issue of entitlement to service connection for a psychiatric disability, to include an anxiety disorder and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran does not have a chronic right leg/knee disability that has been related by competent evidence to his active duty service.

2.  The Veteran's migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 



CONCLUSIONS OF LAW

1.  A chronic right leg/knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the Veteran's claim of service connection for a right leg/knee disability, VA sent letters to him in July 2002, January 2005, and May 2010 that informed him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The Veteran was also informed that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies and was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  In addition, the Veteran was informed of how VA determines disability ratings and was provided notice as to the types of evidence necessary to establish an effective date in the event of award of the benefit sought per the requirements set forth by the Court in Dingess.  

Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

With respect to the issue of an increased initial evaluation for service-connected migraine headaches, because the September 2005 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, 19 Vet. App. at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because the January 2007 Statement of the Case (SOC) provided the Veteran with rating criteria for migraine headaches.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected migraine headaches.

Moreover, it is noted that the Veteran presented testimony at his personal hearing in September 2010.  The Veterans Law Judge who conducted the hearing advised the appellant as to potential evidentiary defects and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  With respect to VA examinations, the Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion for his service connection for his right leg/knee claim.  The Board, however, finds that no VA examination or opinion is necessary to satisfy the duty to assist in this case.  In this regard, under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  In this case, as discussed in greater detail below, there is no evidence of a link between the Veteran's claimed right leg/knee disability and active duty service.  Thus, a VA examination is therefore not required by the duty to assist.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

With respect to the rating claim for the Veteran's migraine headaches, VA examinations were obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Applicable Legal Criteria and Analysis

A.  Service Connection-Right Leg/Knee

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Veteran contends that service connection is warranted for a right leg/knee disability.  With respect to a current disability, post-service treatment records show that the Veteran has been diagnosed as having, and treated for, right knee degenerative joint disease, chondromalacia, and internal derangement. 

Although the evidence establishes the presence of a current disability, the Board finds that the next two elements of service connection-an in-service injury and a nexus between the claimed disability and service, are not present.  In this regard, the Veteran contends that he injured his right leg in 1987 while stationed at Chanute Air Force Base.  According to the Veteran, he fell 30 feet from the air while doing an obstacle course and his right calf hit part of the structure that was holding up the obstacle course.  He testified that his calf began to swell and that he was later transported to a hospital in Little Rock, Arkansas, where physicians informed him that they needed to amputate his leg because there was no blood circulating, and he could die of a heart attack.  The Veteran also stated that he refused to have the operation, but rather was hospitalized for a week where he was on 24-hour watch, had to keep his leg elevated, and was in a wheelchair.  He later returned to Chanute where he underwent physical therapy. 

The Veteran's service treatment records do not show that he injured his right leg/knee in service.  Rather, such records, including those dated in August 1987 and September 1987, show that he injured his left leg (specifically his left calf) in service as a result of falling during an obstacle course.  Such records show that he was hospitalized and treated for the injury, which was diagnosed as left calf pain and resolving left calf hematoma.  The Board notes that service connection has already been established for a left leg disability associated with the Veteran's in-service accident.  Moreover, there is also no competent evidence of a link between the Veteran's current right leg/knee disability and active duty service.  Indeed, no medical clinician, VA or private, has associated his right leg/knee disability with service, including the August 1987 accident.  

The Board recognizes the Veteran's statements made in support of his claim, particularly his statements that the wrong leg (left instead of right) was identified as being injured and treated in service.  As noted above, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing an in-service accident).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable or sensible symptomatology, and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board observes that the negative clinical evidence of record showing the existence of an in-service right leg disability contradicts the Veteran's lay assertions regarding the existence of such an in-service injury, thus diminishing the probative value of the Veteran's statements.  The Board finds the numerous contemporaneous service treatment records, showing that the Veteran injured and was treated for a left leg condition in service substantially more probative than the Veteran's statements.  As such, the Board finds the Veteran's lay assertions regarding the incurrence of a right leg/knee injury are not credible and lack probative value.  

With respect to continuity of symptomatology, the Board finds that any statements by the Veteran in this regard are not credible in light of the other evidence of record.  As noted above, the Veteran's service treatment records are negative for evidence of a right leg disability and the earliest evidence of a right leg disability (a right thigh condition in December 2000) dates approximately 12 years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  In addition, the Veteran's earliest complaint of a right knee disability was again in 2004, many years after his separation from active duty service.  Therefore, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and do not establish a nexus between a right leg/knee disability and service.  Thus, the Board finds that the evidence of record does not establish that the Veteran is entitled to a grant of service connection on a nonpresumptive direct incurrence basis for his current right leg/knee disability

As previously noted, in order to establish service connection on a presumptive basis, the Veteran's arthritis must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's right knee degenerative joint disease arthritis manifested itself to a compensable degree within one year of his separation from service.  In fact, the record reflects that the first reported clinical evidence of arthritis was in 2004, which was many years after service.  Hence, the Board finds that evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for his current right leg/knee disability.

Overall, it is the determination of the Board that service connection is not warranted for a right leg/knee disability, and this claim must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

B.  Increased Evaluation-Migraine Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 3 8 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran seeks an increased evaluation for his service-connected migraine headaches.  This disability is current assigned a 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.  The evaluation was assigned, effective May 9, 2003, the date service connection was established.  Under this code, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the highest schedular rating available under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

The medical evidence of record shows that the Veteran has experienced chronic headaches throughout the entire period on appeal.  The Veteran has reported experiencing severe morning headaches that occurred anywhere between twice a month to every day, that lasted all day and were manifested by a pressure/throbbing feeling which caused him to not be able to talk loud.  The headaches were also manifested by photophobia, phonophobia, but no nausea or vomiting.  He reported that the headaches would get better if he lay still on a bed with ice on his head and then go to the hot tub.  He has taken several medications, including propranolol and feliodipine.  

The medical evidence of record shows that the Veteran's migraine headaches are manifested by constant, severe headaches which are frequently prostrating.  Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  A 50 percent rating is the highest available under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Accordingly, a rating in excess of 50 percent cannot be awarded under that diagnostic code.

The Board has also considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches.

Accordingly, because the preponderance of the evidence is against an evaluation in excess of 50 percent for migraine headaches at any time during the rating period on appeal, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected migraines presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

The criteria pertaining to migraines, in the Rating Schedule focus on the severity, frequency and duration of headache episodes.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a right leg/knee disability is denied.

Entitlement to an evaluation in excess of 50 percent for migraine headaches is denied.


REMAND

The Veteran asserts that service connection is warranted for a psychiatric disability, to include an anxiety disorder.  Post-service treatment records show that the Veteran has been diagnosed as having depression, anxiety disorder, dysthymic disorder.

With respect to an in-service injury or disease, the Veteran contends that his current disabilities are related to his having to carry a weapon during service.  According to the Veteran, he never felt comfortable having to carry a weapon and although he requested to cross train for other positions, he continued to be assigned to the gate shack, where he had to carry his gun and was never allowed to cross train.  The Board notes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing anxiety in service as a result of having to carry guns.).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's statements are further corroborated by his service treatment records which show that in March 1985, the Veteran reported not wanting to carry a weapon or be in the field any longer and that he had felt like that since coming onto the base.  The clinical psychologist's assessment was that of job problems.  The record shows that on several other occasions between 1985 and 1986, the Veteran was evaluated by clinical psychologists, who assessed him as having occupational problems, immature traits, personality traits, and/or oversensitivity.

The record shows that the Veteran was afforded a VA examination in June 2005 to determine the nature and etiology of his current psychiatric condition.  In reviewing the examination report, the Board observes that the examiner only provided an opinion as to whether any current anxiety was related to the Veteran's in-service psychiatric complaints.  The examiner failed to provide an opinion regarding whether the Veteran's other diagnosed psychiatric disorders of record (i.e., major depression, depression, and/or dysthymic disorder) are related to the Veteran's in-service psychiatric complaints.  Therefore, the Board finds that the June 2005 VA Examination is inadequate.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, based on the inadequacy of the Veteran's prior VA examination, the Board finds that the claim must be remanded for a new VA examination to ascertain the nature and etiology of the Veteran's current psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination to determine the nature and etiology of any current psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must document such review.  The examination and the report thereof should be in accordance with DSM- IV.  The examiner should identify all psychiatric disorders found to be present.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that that any such psychiatric disorder is related to service, to include his documented in-service complaints of being uncomfortable carrying a weapon and being in the "gate shack."  A complete rationale should be provided for any opinion rendered.

2.  If the benefit sought is not granted, issue the Veteran a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


